DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al., US 2017/0287943 (filed on 04/22/2016).
In re Claim 1, Ma discloses a  display device 600 comprising: a transistor 625 comprising: a first insulating layer 630; a first semiconductor layer 640a inherently comprising a channel region (the channel region inherently existes in semiconductor layer 640a of transistor 625 – how otherwise the transistor 625 can function) over and in contact with the first insulating layer 630; a second insulating layer 660a  over the first semiconductor layer 640a; and a first conductive layer 670 electrically connected to the first semiconductor layer 640a via an opening portion 671 in the second insulating layer 660a; and a capacitor 675 comprising: a second conductive layer 640b over and in contact with the first insulating layer 630; the second 
In re Claim 2, Ma discloses the display device according to claim 1, wherein the metal oxide (ITO) comprises indium and zinc ([0053]).
In re Claim 3, Ma discloses the display device according to claim 1, wherein the second insulating layer 659a comprises silicon and nitrogen ([0063]).
In re Claim 7, Ma discloses a display device 600 comprising: a transistor 625 comprising: a first insulating layer 630; a first semiconductor layer 640a inherently comprising a channel region (the channel region inherently existes in semiconductor layer 640a of transistor 625 – how otherwise the transistor 625 can function) over and in contact with the first insulating layer 630; a second insulating layer 660a over the first semiconductor layer 640a; and a first conductive layer 671 electrically connected to the first semiconductor layer 640a via an opening portion 671 in the second insulating layer 660a; and a capacitor 675 comprising: a second conductive layer 640b over and in contact with the first insulating layer 630; the second insulating layer 660a over the second conductive layer 640b; and the first conductive layer 670 over the second insulating layer 660a, wherein the first conductive layer 670 and the second conductive layer 640b comprise a metal oxide (ITO) and have a light-transmitting property (Figs. 6; [0071 -0075]).

In re Claim 9, Na discloses the display device according to claim 7, wherein the second insulating layer 650a comprises silicon and nitrogen ([0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma as applied to claims 1 and 7, respectively above.
.

Allowable Subject Matter
Claims 4, 6, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter:
In re Claims 4 and 10: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claims 4 and 10 as: “the third insulating layer comprises oxygen at a higher proportion than a stoichiometric composition”, in combination with limitations of Claims 1 and 7, respectively on which they depend.
In re Claims 6 and 12: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claims 6 and 12 as: “the other of the source electrode and the drain electrode has a light-blocking property”, in combination with limitations of Claims 1 and 7, respectively on which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893